Name: Commission Regulation (EEC) No 124/80 of 18 January 1980 on the arrangements for imports into France, Italy and the United Kingdom of men' s and boys' woven jackets and blazers originating in India
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 17/6 Official Journal of the European Communities 23 . 1 . 80 COMMISSION REGULATION (EEC) No 124/80 of 18 January 1980 on the arrangements for imports into France, Italy and the United Kingdom of men's and boys' woven jackets and blazers originating in India THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as amended by Regulation (EEC) No 1 1 76/79 (2 ), and in particular Articles 11 and 15 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into France, Italy and the United Kingdom of men's and boys' woven jackets and blazers (category 17) origi ­ nating in India have exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 1 1 , India was notified on 22 October 1 979 and 21 November 1979 of requests for consultations ; whereas following these consultations it is desirable to make the products in question subject to quantitative limitation for the years 1980 to 1982 ; Whereas paragraph 13 of the said Article 11 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to the Regulation in question ; Whereas the products in question exported from India between 1 January 1980 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1980 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Importation into France, Italy and the United Kingdom of the category of products originating in India specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2(1 ). Article 2 1 . Products as referred to in Article 1 shipped from India to France, Italy and the United Kingdom between 1 January 1980 and the date of entry into force of this Regulation which have not yet been released for free circulation shall be so released subject to the presentation of a bill of lading or other trans ­ port document proving that shipment actually took place during that period. 2. Imports of products shipped from India to France, Italy and the United Kingdom after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from India on or after 1 January 1980 and released for free circulation shall be set off against the quantitative limit established for 1980 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 January 1980 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 365, 27 . 12 . 1978 , p. 1 . ( 2) OJ No L 149 , 18 . 6 . 1979 , p. 1 . 23 . 1 . 80 Official Journal of the European Communities No L 17/7 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1980) Description Member States Units Quantitative limits from 1 January to 31 December 1980 1981 1982 17 ex 61.01 61.01-34 ; 36 ; 37 Men's and boys' outer garments : Men's and boys' woven jackets (excluding waister jackets) and blazers of wool, of cotton or of man-made textile fibres F I UK 1 000 pieces 310 125 325 329 133 345 348 140 365